Title: From John Quincy Adams to John Peter De Windt, 9 September 1817
From: Adams, John Quincy
To: De Windt, John Peter


				
					Dear Sir
					Quincy Tuesday 9th. Septr. 1817
				
				I enclose herewith an order upon the U.S. Branch Bank at New York, for 460. Dollars, with many thanks to you for the loan of the Money.We are to leave Quincy this Morning and Boston tomorrow, for our Journey Southward—Miss Welsh accompanies us New-York, where we hope to arrive by the Steam Boat from New Haven next Saturday Morning.—My intention will be to proceed from New-York next Monday. Should I not have the pleasure of seeing you there I will thank you for a line acknowledging receit the receipt of this.All here are well—With my affectionate remembrance to your Wife, believe me Dear Sir, your faithful friend & Servt:
				
					
				
				
			